anCDETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/23/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/21 has been entered.
 	The reply filed 07/23/21 affects the application 16/079,934 as follows:
1.     Claims 1, 3, 5, 7, 8 have been amended. Claims 2 and 6 have been canceled. New ground(s) rejections are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1, 3, 5, 7, 8, 10-12, 15-17, 19-21 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3, 5, 10-11, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Looker et al. (WO 2008153762 A2) in view of Xu, et al. (Hypertension, (2000), pages 291-295), Hunt et al. (US 20070185205 A1) and Chrystyn (Int J Clin Pract, June 2007, 61, 6, 1022-1036).  
Claim 1 is drawn to a nitric oxide (NO) generating formulation, comprising: a single powder composition or a single pellet including: an S-nitrosothiol (RSNO) powder; a salt; and
an additive to control or accelerate a rate of release of NO from RSNO after the single powder composition or single pellet is dissolved into a liquid carrier, wherein: a) the NO generating formulation is an antimicrobial sinonasal treatment formulation, and the salt is selected from the group consisting of sodium chloride, sodium bicarbonate, calcium chloride, a sodium phosphate buffer, a potassium phosphate buffer, and combinations thereof, or b) the NO generating formulation is a catheter lock solution formulation, and the salt is selected from the group consisting of sodium chloride, sodium bicarbonate, a sodium phosphate buffer, a potassium phosphate buffer, and combinations thereof.
Looker et al. disclose a nitric oxide (NO) generating formulation (see page 2, lines 13-15).  That is, Looker et al. disclose stable compositions and formulations of GSNO [S-nitrosoglutathione] that can be stored for an adequate time and that are useful for delivery to patients in need of GSNO treatment and delivery of NO bioactivity to tissues (see page 2, lines 13-15). Furthermore, Looker et al disclose that their composition comprises an S-nitrosothiol (RSNO) powder (see page 2, lines 10-12). That is, Looker et al. disclose that a pharmaceutical composition comprising SNO [S-nitrosothiol], including GSNO, such that said solid dosage forms are stable for an extended shelf life and storage. Preferably, the solid dosage form is a powder formulation (see page 2, lines 10-12). Also, Looker et al. disclose that their composition can comprise a salt (see page 2, line 27 and page 2, lines 33-34). That is, the pharmaceutically 
Furthermore, Looker et al. disclose that the formulations can include a pharmaceutically acceptable derivative or salt of SNO. Pharmaceutically acceptable salts include, but are not limited to ... ascorbates (i.e.; ascorbates additives that control or accelerate a rate of release of NO from RSNO) (see page 9, lines 9-13), and that the compounds and formulations of the present invention contain can reduced L-glutathione (i.e.; additive that control or accelerate a rate of release of NO from RSNO) in a range from about 0.0% to about 5.0% (see page 12, lines 16-18). In addition, Looker et al. disclose that said solid dosage forms must be reconstituted in an appropriate aqueous solvent for administration to a patient in need thereof (see page 10, lines 23-24, and that suitable carriers include physiological saline, bacteriostatic water, ... or phosphate buffered saline (PBS) ) (see page 14, lines 26-27).  That is, Looker et al. disclose that the RSNO powder, the salt, and the additive can be dissolved into a liquid carrier.
It should be noted that Looker et al. disclose that their composition can be a pharmaceutical composition and that solid dosage forms of a pharmaceutical composition is preferable a powder formulation (see page 10, lines 10-12). That is, Looker et al. disclose that their pharmaceutical composition can be a powder composition. 
In addition, Locker et al. disclose that a pharmaceutical composition of the invention is preferably formulated to be compatible with its intended route of administration, and that examples of routes of administration include oral and parenteral, e.g., intravenous, intradermal, 
Also, Looker et al. further disclose antibacterial and antifungal agents can be used in their composition (i.e.; a sinonasal treatment formulation) (see page 14, lines 4-5), and that transmucosal administration can be accomplished through the use of nasal sprays or suppositories (page 16, lines 1-2). In addition, Looker et al. disclose GSNO of concentrations 0.22 mg/ml (see page 28, line 26) and 0.00022 mg/ml (see page 28, line 30), which are equal to 0.65 µM and 0.65 mM concentrations, respectively, considering molecular weight of GSNO = 336.32 g/mol) as the working GSNO standards (i.e.; calibration solutions for testing concentrations of dissolved GSNO compositions) (see page 29, line 19). Furthermore, Looker et al. disclose that chelating agents such as ethylenediaminetetraacetic acid (see page 13, lines 26-27), and ethylene glycol tetraacetic acid (EGTA), sodium citrate and combinations thereof can be used in their composition (see page 8, line 30). Also, Looker et al. disclose that the compounds and formulations of the present invention contain reduced L-glutathione in a range from about 0.0% to about 5.0% (pg 12 In 16-18).  That is, it should be noted that, 95% GSNO, having 5% reduced glutathione would be the same ratio as that for GSNO to the additive as claimed by Applicant.  Furthermore, Looker et al. disclose or suggest S-nitroso-N-acetylcysteine (SNAC) can be used in their composition (see page 4, line 34), and that ascorbic acid (vitamin C) can also be used in the composition (see page 8, line 22). 
The difference between Applicant’s claimed formulation or composition and the formulation or composition disclosed by Looker et al. is that Looker et al. do not exemplify or 
Xu et al. disclose that ascorbic acid and glutathione (GSH) are important determinants of the intracellular redox state, and both are known to accelerate the decomposition of S-nitrosoglutathione (GSNO), an endogenous adduct of nitric oxide (NO) (see abstract). Furthermore, Xu et al. disclose that both ascorbic acid and GSH modulate GSNO bioactivity and suggest a distinction between the mechanism of GSNO degradation by ascorbic acid or GSH. Whereas both ascorbic acid and GSH accelerate the degradation of GSNO, only ascorbic acid is dependent on the presence of transition metal ions (see abstract).  In addition, Xu et al. disclose that both ascorbic acid and GSH accelerate the decomposition of GSNO in vitro and may modulate the release of NO from S-nitrosothiols (see page 291, right col., 1st paragraph). Also, Xu et al. disclose that enhanced release of NO from S-nitrosothiols has been shown to augment the hypotensive response to these agents (see page 291, right col., 1st paragraph). 
Hunt et al. disclose a method for enhancing the therapeutic efficacy of inhaled S-nitrosothiols (SNO) used in the treatment of asthma and/or other airway diseases of a patient comprising combining at least one non-toxic, alkaline composition, selected from the group comprising acetate salts, ammonium salts, phosphate salts, bicarbonate salts, glycine and glutamine together with an acid or base component so as to result in a combination having an alkaline pKa, and administering the combination in an aerosol form to the airways of a patient (see claim 1 and abstract). Also, Hunt et al. disclose that their therapy may be delivered using a nebulizer, a meter-dosed inhaler or a dry-powder inhaler regardless of when the GSNO or other SNO is delivered (see page 5, [0038]; see also claim 6).


in technology and pharmaceutical science have facilitated the development of DPIs that are simple to use, provide consistent dosing of drug and are liked by patients (see page 1033, right col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be 
One having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only .

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Looker et al., Xu et al., Hunt et al. and Chrystyn as applied to claim 1 above and further in view of Aggarwal et al. (US 20090170932 A1).
 The difference between Applicant’s claimed formulation or composition and the formulation or composition disclosed by Looker et al., Xu et al., Hunt et al. and Chrystyn is that Looker et al., Xu et al., Hunt et al. and Chrystyn do not specifically disclose wherein the NO generating formulation is a catheter lock solution formulation.
Aggarwal et al. disclose a liquid that is used to flush a catheter that is referred to as a "lock-flush," and a liquid used to fill the catheter following flushing or during periods of non-use that is referred to as a "lock" solution (see page 1, [0006]) and a liquid lock containing the NAC and Vitamin C solution in a preferred concentration and pH (see page 7, [0103]).  That is, Aggarwal et al. disclose a catheter lock solution formulation.  Also, Aggarwal et al. disclose N-acetylcysteine/vitamin C NO-generating formulations (see page 3, [0022]).  In other words, Aggarwal et al. disclose that Vitamin C, L-ascorbic acid, has been shown to increase the formation of nitric oxide (NO) from nitride, and that an increase in NO generation is expected to augment the antimicrobial activity of acidified nitrate (see page 3, [0022]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Aggarwal et al., to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-parenteral such as intravenously and Hunt et al. disclose or suggest that their GSNO compound or composition can be used in solution form, and especially since Aggarwal et al. disclose that a catheter lock solution (which comprises the same compounds as taught by Looker et al.) can be used in a NO-generating formulation or composition or one that release or deliver of NO.
One having ordinary skill in the art would have been motivated in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Aggarwal et al., to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is parenteral such as intravenously and Hunt et al. disclose or suggest that their GSNO compound or composition can be used in solution form, and especially since Aggarwal et al. disclose that a catheter lock solution (which comprises the same compounds as taught by Looker et al.) can be used in a NO-generating formulation or composition or one that release or deliver of NO.
It is obvious to use GSNO having concentrations in the formulation as that disclosed or suggested by Looker et al. Also, it is obvious to use the compounds such as ethylenediaminetetraacetic acid (EDTA), a saline solution and sodium bicarbonate in the composition as disclosed by Looker et al.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Looker et al., Xu et al., Hunt et al. and Chrystyn as applied to claim 1 above and further in view of Meyerhoff et al. (US 2009/0287072 A).
The difference between Applicant’s claimed formulation or composition and the formulation or composition disclosed by Looker et al., Xu et al., Hunt et al. and Chrystyn is that Looker et al., Xu et al., Hunt et al. and Chrystyn do not specifically disclose wherein the organoselenium species is selected from the group consisting of selenocysteine and ebselen.
Meyerhoff et al. disclose NO generating formulations that are capable of generating nitric oxide, e.g., in-vivo, and that the composition(s) may include a chalcogenide compound or moiety, and that the chalcogenide compounds include those selected from an organoselenium
(see page 1, [0006]). Also, Meyerhoff et al. disclose that the chalcogenide compound induces nitric oxide formation (see page 1, [0007]). In addition, Meyerhoff et al. disclose the chalcogenide compounds include selenocysteine and ebselen (see page 2, [0042]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Meyerhoff et al. to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, or to use an additive such as the organoselenium compound, selenocysteine or ebselen taught by Meyerhoff et al. which like the compounds, ascorbic acid and glutathione (GSH) taught by Looker et and Xu et al. can also cause or induce NO formation or generation, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO 
One having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Meyerhoff et al. to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, or to use an additive such as the organoselenium compound, selenocysteine or ebselen taught by Meyerhoff et al. which like the compounds, ascorbic acid and glutathione (GSH) taught by Looker et and Xu et al. can also cause or induce NO formation or generation, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione .


Claims 16, 17, 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Looker et al., Xu et al., Hunt et al. and Chrystyn as applied to claim 1 above and further in view of Benjamin et al. (US 2004/0037897 A1).
 The difference between Applicant’s claimed formulation or composition and the formulation or composition disclosed by Looker et al., Xu et al., Hunt et al. and Chrystyn is that Looker et al., Xu et al., Hunt et al. and Chrystyn do not specifically disclose wherein the RSNO powder and salt is in a first powder composition, and a second powder composition including the additive and a container for dissolving the first and second powder compositions into a liquid carrier.

In addition, Benjamin et al. disclose a nitric oxide (NO) generating kit (claim 34), comprising; a first powder composition (see page 4, [0060]); a second powder composition including an additive (e.g., ascorbate) to control or accelerate a rate of release of the NO from the RSNO, (see page 4, [0060]); dry formulations (see page 6, [0080]); a salt present in the first powder composition or the second powder composition or a third powder composition (see page 4, para [0060]); and a container for dissolving the first and second powder compositions into a liquid carrier (see page 4, [0051]). That is, both said agent and said source being disposed respectively and separately in a pharmaceutically acceptable carrier or diluent therefor. It should be noted that a syringe or dispenser can be unequivocally construed as said container (see page 6, [0080]-[0081]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Benjamin et al., to prepare a nitric oxide (NO) generating kit such as an NO generating antimicrobial sinonasal 
 One having ordinary skill in the art would have been motivated in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Benjamin et al., to prepare a nitric oxide (NO) generating kit such as an NO generating antimicrobial sinonasal treatment kit, comprising; a first powder composition including S-nitrosothiol (SNO or RSNO) and a salt; a second powder composition including an additive to control or accelerate a rate of release of the NO from the RSNO; and a container for dissolving the first and second powder compositions into a liquid carrier, and to 
Also, it is obvious to use a kit such as a an NO-generating kit as taught by Benjamin et al. and that comprises the components as taught by Looking et al. such an S-nitrosothiol (RSNO) powder that includes a salt; an additive that controls or accelerates the rate of release of NO from RSNO and to also include a container for dissolving both the S-nitrosothiol (RSNO) powder that includes the salt and the additive into a liquid carrier, so as to use these components to prepare the composition disclosed or suggested by Looker et al. in order to use the said composition for delivery to patients in need of GSNO treatment and for the delivery of NO bioactivity to the tissues of said patients and thus provide better treatment.  Also, it should be noted that it is obvious to use or include the compounds and compositions taught by Looker et al. in the kit.
conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the kit does not add to the patentability of the composition claimed.  Also, it should be noted that the U.S. Court of Appeals for the Federal Circuit, In re Ngai  03-1524, recently ruled that a kit of the prior art with a set of instructions is unpatentable (see the precedential opinion issued May 13, 2004).
Further, one having ordinary skill in the art at the time the invention was made would have been motivated to employ a package insert and a container in the article or medicament since the inclusion of a package inserts including “indication and use” of the pharmaceutical composition is mandated by 21 CFR 201.57 according to Remington: The Science and Practice of Pharmacy. Moreover, the inclusion of a package inserts including “indication and use” of the pharmaceutical composition is considered well within conventional skills in pharmaceutical science.
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5, 7, 8, 10-12, 15-17, 19-21 have been considered but are not found convincing.
The Applicant argues that it is respectfully submitted that none of the prior art references appear to teach or suggest adding the different claimed subsets of salts to a dry RSNO (S-nitrosothiol) powder based on the type of formulation that the powder will become incorporated into (an antimicrobial sinonasal treatment formulation or a catheter lock solution formulation). For this reason alone, it is respectfully submitted that Applicant’s amended independent claim 1, as well as those claims depending ultimately therefrom, are not anticipated, taught, nor rendered 
However, Applicant’s claims are product or composition claims (not method claims) and the claimed product or composition (as recited) does require that the product or composition be prepared in any special or specific way or manner. More importantly, and as example, Applicant’s claimed invention (e.g.; independent claim 1) requires that the claimed product or composition which is a nitric oxide (NO) generating formulation (composition) comprise or is a single powder composition or a single pellet. Thus, it is not required that the salts be combined with RSNO (S-nitrosothiol) that is in a dry powder form. In fact, the composition (which is considered an antimicrobial sinonasal treatment formulation or catheter lock solution formulation) that comprises RSNO (S-nitrosothiol) and the salts (e.g. sodium chloride or saline) and the additive and any other ingredients or substances can ultimately be dried such as by vacuum drying and freeze-drying as taught by Locker et al. to produce a powder or a single powder composition as claimed.
In this respect, it should be noted that Locker et al. disclose that pharmaceutical compositions suitable for injectable use include sterile aqueous solutions (where water soluble) or dispersions and sterile powders for the extemporaneous preparation of sterile injectable solutions or dispersion; and that for intravenous administration, suitable carriers include physiological saline, bacteriostatic water, Cremophor EL (BASF, Parsippany, NJ.) or phosphate buffered saline (PBS) (see page 14, lines 23-30). Furthermore, Locker et al. disclose that agents for preventing action of microorganisms which includes ascorbic acid and isotonic agents which includes sodium chloride can be included in the injectable compositions (see page 15, 1st paragraph). In addition, Locker et al. disclose that sterile powders (e.g.; a powder of the active 
Also, it should be noted that Applicant’s composition or formulation (as claimed) is a single powder composition or a single pellet and thus reference to it as being “a catheter lock solution formulation” does not mean that it is in solution form.  It simply means that it the formulation can be used or applied in the production of a catheter lock solution.
Even more importantly, the above rejection was made by applying Looker et al., Xu, et al., Hunt et al. and Chrystyn references. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of 
In addition, Looker et al. do disclose that their “invention also provides pharmaceutical SNO formulations including, for example, S-nitrosoglutathione or a derivative or salt thereof, in a solid dosage form, wherein the formulation is stable during long term storage. For example, -nitrosoglutathione can be milled, sieved or micronized into particles of about 1.5 mm to about 6.0 mm. Larger particle sizes or amorphous solid are also contemplated. The S-nitrosoglutathione can be stored in a unit dosage of about 0.01 mg/ml to about 20 mg/ml, about 1 mg/ml to about 15 mg/ml or about 5 mg/ml to about 10 mg/ml. The milled unit dosage powder contains limited moisture content in the range of 0% to about 10% H2O, preferably about 0% to about 2% H2O, more preferably about 1% to about 1.5% H2O, even more preferably about 0% to about 1% H2O (or any specific percentage within these ranges)” (see page 3, lines 1-26).  It should be noted that the aforementioned by Looker et al. means, implies or suggests that the components of the aqueous formulation can be incorporated into the dry state solid dosage form or pharmaceutical formulations of Looker et al. It should be noted that water is aqueous. Also, Looker et al. disclose that pharmaceutical SNO formulations including for example, S-nitrosoglutathione or a derivative or salt thereof, means, implies or suggests that other substances or compounds can be included in the solid dosage forms. Also, and as example, Looker et al. disclose that that their “present invention also provides pharmaceutical formulations comprising SNO in
That is, Looker et al. again teach or suggests other compounds or substances which includes components of the aqueous formulation (e.g.; carriers) can be incorporated into the dry state solid dosage form see page 14, lines 1-22). Consequently, it is also obvious to incorporate into the dry state solid dosage other compounds or substances which includes components of the aqueous formulation (e.g.; carriers) and to adjust the % H2O (water) or moisture as disclosed or suggested by Locker et al. (such as by vacuum drying or freeze-drying as taught by Locker et al.), especially since Locker et al. disclose that their pharmaceutical SNO formulations including, for example, S-nitrosoglutathione or a derivative or salt thereof, in a solid dosage form, is stable during long term storage.
Also, it should be noted that the above rejection was made by applying Looker et al., Xu, et al., Hunt et al. and Chrystyn references. And, Hunt et al. support the Locker et al.’s teachings that a composition such as a powder composition comprising S-nitrosothiols (SNO) and a salt (which is the same salt (e.g; sodium chloride) as that claimed by Applicant) can be prepared and used to treat asthma and/or other airway diseases of a patient administering by dry-powder inhaler. 

The Applicant argues that it is respectfully submitted that neither the teachings of Looker nor Xu would lead one skilled in the art to include an additive to control or accelerate a rate of
release of NO in a solid dosage form of SNO with any reasonable expectation of success. This is because Looker teaches limiting impurities within the solid dosage form of their SNO 
	However, Xu et al. refers to nitrite (NO2-) and nitrate (NO3-) not NO. Furthermore, locker et al. do not disclose that NO should be exclude from the composition, let alone NO should not be released from the product. In addition, one of ordinary skill in the art would determine the amount of additive (e.g.; ascorbic acid or GSH) required to prove a needed amount of NO to be released from S-nitrosothiols. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest 
The Applicant argues that it is respectfully submitted that one skilled in the art would not be led by the teachings of the prior art references to include a water-absorbing salt in the solid
dosage form of an SNO powder, because Looker explicitly teaches limiting the water/moisture content of the solid dosage form of their SNO composition.
However, Locker et al. disclose that pharmaceutical compositions suitable for injectable use include sterile aqueous solutions (where water soluble) or dispersions and sterile powders for the extemporaneous preparation of sterile injectable solutions or dispersion; and that for intravenous administration, suitable carriers include physiological saline, bacteriostatic water, Cremophor EL (BASF, Parsippany, NJ.) or phosphate buffered saline (PBS) (see page 14, lines 23-30). Furthermore, Locker et al. disclose that agents for preventing action of microorganisms which includes ascorbic acid and isotonic agents which includes sodium chloride can be included in the injectable compositions (see page 15, 1st paragraph). In addition, Locker et al. disclose that sterile powders (e.g.; a powder of the active ingredient plus any additional desired ingredients) that can be used to prepare sterile injectable solutions, can be prepared from sterile-filtered solution such as by vacuum drying and freeze-drying (see page 15, lines 8-16).  Thus, Locker et al. do disclose or suggest that their composition can be in powder form and can comprise RSNO (S-nitrosothiol) and salts (e.g. sodium chloride) and also ascorbic acid). In other word, based on 
The Applicant argues that the Office’s attention is respectfully directed to
[http://web.archive.org/web/20210722123439/https://www.reference.com/science/salt-
absorb-moisture-aaed40aff1df46c5], submitted herewith and referred to hereinafter as “Exhibit 1.” Exhibit 1 states: “Salt absorbs water moisture because it is an ionic compound with strong attractive forces for the highly polar water molecules. This property means that salt is hygroscopic, meaning that it absorbs both liquid water and water vapor in air.” Based on Exhibit 1 and Looker’s teaching to minimize water content in solid dosage forms of SNO, it is respectfully submitted that one skilled in the art would not be led to include salts, which are known to be water-absorbing, in a solid dosage form of SNO powder with any reasonable expectation of success. In fact, the skilled artisan would be led to avoid the use of any additives that could deleteriously affect the stability of Looker’s solid dosage form.
	However, it does not matter whether or not salt absorbs water moisture. Said water if absorbed can be removed such as by vacuum dried and freeze-dried as taught by Locker et al.
More impoertantly,Locker et al. disclose that pharmaceutical compositions suitable for injectable use include sterile aqueous solutions (where water soluble) or dispersions and sterile powders for the extemporaneous preparation of sterile injectable solutions or dispersion; and that for intravenous administration, suitable carriers include physiological saline, bacteriostatic water, Cremophor EL (BASF, Parsippany, NJ.) or phosphate buffered saline (PBS) (see page 14, lines 23-30). Furthermore, Locker et al. disclose that agents for preventing action of microorganisms which includes ascorbic acid and isotonic agents which includes sodium chloride can be included st paragraph). In addition, Locker et al. disclose that sterile powders (e.g.; a powder of the active ingredient plus any additional desired ingredients) that can be used to prepare sterile injectable solutions, can be prepared from sterile-filtered solution such as by vacuum drying and freeze-drying (see page 15, lines 8-16).  Thus, Locker et al. do disclose or suggest that their composition can be in powder form and can comprise RSNO (S-nitrosothiol) and salts (e.g. sodium chloride) and also ascorbic acid).
Also, it should be noted that Applicant’s composition or formulation (as claimed) is a single powder composition or a single pellet and thus reference to it as being “a catheter lock solution formulation” does not mean that it is in solution form.  It simply means that it the formulation can be used or applied in the production of a catheter lock solution.
Even more importantly, the above rejection was made by applying Looker et al., Xu, et al., Hunt et al. and Chrystyn references. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO 
In addition, Looker et al. do disclose that their “invention also provides pharmaceutical SNO formulations including, for example, S-nitrosoglutathione or a derivative or salt thereof, in a solid dosage form, wherein the formulation is stable during long term storage. For example, -nitrosoglutathione can be milled, sieved or micronized into particles of about 1.5 mm to about 6.0 mm. Larger particle sizes or amorphous solid are also contemplated. The S-nitrosoglutathione can be stored in a unit dosage of about 0.01 mg/ml to about 20 mg/ml, about 1 mg/ml to about 15 mg/ml or about 5 mg/ml to about 10 mg/ml. The milled unit dosage powder contains limited moisture content in the range of 0% to about 10% H2O, preferably about 0% to about 2% H2O, more preferably about 1% to about 1.5% H2O, even more preferably about 0% to about 1% H2O (or any specific percentage within these ranges)” (see page 3, lines 1-26).  It should be noted that the aforementioned by Looker et al. means, implies or suggests that the components of the aqueous formulation can be incorporated into the dry state solid dosage form or pharmaceutical formulations of Looker et al. It should be noted that water is aqueous. Also, Looker et al. disclose that pharmaceutical SNO formulations including for example, S-nitrosoglutathione or a derivative or salt thereof, means, implies or suggests that other substances or Looker et al. disclose that that their “present invention also provides pharmaceutical formulations comprising SNO in
combination with at least one pharmaceutically acceptable excipient or carrier. As used herein, "pharmaceutically acceptable excipient" or "pharmaceutically acceptable carrier" is intended to include any and all solvents, dispersion media, coatings, antibacterial and antifungal agents, isotonic and absorption delaying agents, and the like, compatible with pharmaceutical administration” (see page 14, lines 1-22). Also, in addition to the "pharmaceutically acceptable excipient" or "pharmaceutically acceptable carrier" described by Looker et al., Looker also disclose that “other fillers, excipients, flavorants, and other additives such as are known in the art may also be included in a pharmaceutical composition according to this invention” (see page 14, lines 16-18). That is, Looker et al. again teach or suggests other compounds or substances which includes components of the aqueous formulation (e.g.; carriers) can be incorporated into the dry state solid dosage form see page 14, lines 1-22). Consequently, it is also obvious to incorporate into the dry state solid dosage other compounds or substances which includes components of the aqueous formulation (e.g.; carriers) and to adjust the % H2O (water) or moisture as disclosed or suggested by Locker et al. (such as by vacuum drying or freeze-drying as taught by Locker et al.), especially since Locker et al. disclose that their pharmaceutical SNO formulations including, for example, S-nitrosoglutathione or a derivative or salt thereof, in a solid dosage form, is stable during long term storage.
Also, it should be noted that the above rejection was made by applying Looker et al., Xu, et al., Hunt et al. and Chrystyn references. And, Hunt et al. support the Locker et al.’s teachings that a composition such as a powder composition comprising S-nitrosothiols (SNO) and a salt (which is the same salt (e.g; sodium chloride) as that claimed by Applicant) can be prepared and 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or RSNO) powder; a salt; and an additive as taught by Look et al., and in which the rate of release of NO from RSNO is controlled or accelerated, after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier, and in which the additive is ascorbic acid or reduced glutathione (GSH) as taught by Looker et al. and Xu et al., since Xu et al. disclose that both ascorbic acid (vitamin C) and glutathione (GSH) accelerate the decomposition of GSNO and may modulate the release of NO from S-nitrosothiols, in order to use the said formulation or composition in a dry-powder inhaler for delivery to patients in need of GSNO treatment such as to treat asthma as taught by Hunt et al. in said patients and for the delivery of NO bioactivity to the tissues of said patients, especially since Looker et al. disclose or suggest that asthma can be treated by inhalation of their GSNO compound or composition, Hunt et al. disclose that that asthma can be treated with their GSNO compound or composition using a dry-powder inhaler, and Chrystyn discloses dry powder inhaler devices have an inherent advantage over pressurised metered dose inhaler (pMDIs), because the dose of drug is only released from the inhaler as the patient inhales and is simple to use, provide consistent dosing of drug and are liked by patients.
	The Applicant argues that the present invention provides a formulation comprising SNO or a derivative or salt thereof and a pharmaceutically acceptable fluid such that said formulations

organic tonicity adjusting agents may be used in the compositions provided herein. Tonicity adjusting agents include, but are not limited to, ammonium carbonate .. . (emphasis added)
	 However, and as example, Applicant’s claimed invention (e.g.; independent claim 1) requires that the claimed product or composition which is a nitric oxide (NO) generating formulation (composition) comprise or is a single powder composition or a single pellet. 
That is, Applicant’s invention (as claimed) does not recite the composition also comprises “a pharmaceutically acceptable fluid”. Also, if the composition is a single powder composition or a single pellet it is unclear or unknown how the pharmaceutically acceptable fluid (which is a liquid) can exist in fluid or liquid form together with the S-nitrosothiol (RSNO) powder
and the composition can at the same time also be considered a single powder composition or a single pellet.  In addition, it should be noted that Locker et al. also disclose at their compositions or formulations are stable for an extended shelf life and storage.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al. and Chrystyn to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-nitrosothiol (SNO or 
The Applicant argues that Aggarwal does teach that the N-acetyl cysteine and Vitamin C can be provided in a dry form and then reconstituted in water (paragraph [0092]). However, Aggarwal’s dry formulation does not include an S-nitrosothiol, nitride or any other nitric oxide generating donor molecule. Thus, the reference does not provide any reason for the skilled artisan to incorporate these, or any other additives into the dry state (solid dosage form) of Looker, which does not include anything except the treated S-nitrosothiol.
However, the above rejection was made by applying Looker et al., Xu, et al., Hunt et al., Chrystyn and Aggarwal et al. references. And, Aggarwal et al. disclose a liquid that is used to flush a catheter that is referred to as a "lock-flush," and a liquid used to fill the catheter following parenteral such as intravenously and Hunt et al. disclose or suggest that their GSNO compound or composition can be used in solution form, and especially since Aggarwal et al. disclose that a catheter lock solution (which comprises the same compounds as taught by Looker et al.) can be used in a NO-generating formulation or composition or one that release or deliver of NO.
	The Applicant argues that Meyerhoff teaches a polymeric coating that includes a chalcogenide compound that induces NO generation, for example, from an S-nitrosothiol species in a fluid exposed to the polymeric coating. Meyerhoff does not provide any reason for the skilled artisan to incorporate the chalcogenide compound, or any other additives into the dry
state (solid dosage form) of Looker, which does not include anything except the treated
S-nitrosothiol.
	However, the above rejection was made by applying Looker et al., Xu, et al., Hunt et al., Chrystyn and Meyerhoff et al. references. And, Meyerhoff et al. disclose NO generating formulations that are capable of generating nitric oxide, e.g., in-vivo, and that the composition(s) may include a chalcogenide compound or moiety, and that the chalcogenide compounds include those selected from an organoselenium (see page 1, [0006]). Also, Meyerhoff et al. disclose that the chalcogenide compound induces nitric oxide formation (see page 1, [0007]). In addition, Meyerhoff et al. disclose the chalcogenide compounds include selenocysteine and ebselen (see page 2, [0042]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Meyerhoff et al. to prepare a stable formulation or composition such as a powder composition as taught or suggested by Looker et al. that can be stored for an adequate time and that stabilizes a S-nitrosothiol (SNO or RSNO) such as S-nitrosoglutathione (GSNO), and that comprises an S-
	The Applicant argues that Benjamin does not teach or suggest adding a salt to the nitrite.
However, However, the above rejection was made by applying Looker et al., Xu, et al., Hunt et al., Chrystyn and Benjamin et al. references. And thus, Benjamin et al. do not have to teach or suggest adding a salt to the nitrite. More importantly, Benjamin et al. disclose the use of 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Looker et al., Xu et al., Hunt et al., Chrystyn and Benjamin et al., to prepare a nitric oxide (NO) generating kit such as an NO generating antimicrobial sinonasal treatment kit, comprising; a first powder composition including S-nitrosothiol (SNO or RSNO) and a salt; a second powder composition including an additive to 

Applicant's arguments with respect to claims 1, 3, 5, 7, 8, 10-12, 15-17, 19-21 have been considered but are moot with respect to new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623